Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11-17, and 19-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Cohn (Reg. No. 69,739) on 03/11/2021.

Pursuant to MPEP 606.01 the title has been changed to read:
-- SYSTEM AND METHOD FOR GENERATING A CUSTOMIZED USER INTERFACE COMPRISING MOVABLE MODULES BY PRIORITIZING PERSONAS OF A USER –

This listing of claims will replace all prior versions and listings of claims in the application. 


(Currently Amended) A device, comprising
a non-transitory memory storing instructions; and
a processor configured to execute the instructions to cause the device to:
receive, via a selection on the device, a request to interact with a mobile application by a user of the device;
determine, via a mobile orchestration layer, a collected API call for a plurality of API calls required to process the request in a single API call;
retrieve, from a configuration module, a customized user interface layout associated with the user of the device based on the collected API call, wherein retrieving the customized user interface layout comprises: 
determining a location of the device;
determining a plurality of user segments corresponding to the user of the device, wherein each user segment defines a persona shared by a certain type of users and is associated with an interaction, and wherein the user segments are determined based on at least the location of the device, a past behavior of the user monitored over a time period via the device, and a registration information of the user in the mobile application;
determining a priority level for each of the user segments from the plurality of user segments;
determining that a user segment has a highest priority of the user segments based on the priority level for each of the user segments of the plurality of user segments;
determining a rule associated with the interaction associated with the user segment having the highest priority[[and]], the rule based on at least an account associated with the user, wherein the account is utilized by the user through the customized user interface layout of the mobile application;

determining a presentation of the interaction for the account through the mobile application, wherein determining the presentation of the interaction includes determining that one or more movable modules should be displayed based on a frequency of use for each movable module of the one or more movable modules and the rule 

determining allowed functionalities and restricted functionalities within the one or more activity tiles based on the location; and
determining a display size of each of the one or more activity tiles within the customized user interface layout based on past user interactions with each of the one or more activity tiles and an amount of the one or more activity tiles in each of the one or more movable modules
display the customized user interface layout comprising the one or more movable modules on a display of the device based on the presentation of the interaction, the display size of each of the one or more activity tiles, [[and]] the allowed functionalities within the one or more activity tiles, and the restricted functionalities within the one or more activity tiles; and
	present, in response to a selection of an activity tile of the one or more activity tiles on the customized user interface layout, a secondary user interface.

(Currently Amended) The device of claim 1, wherein the configuration module comprises personalization data and ranking data and wherein [[the]] retrieving the customized user interface layout uses the personalization data and the ranking data.

(Canceled) 

(Previously Presented) The device of claim 1, wherein the secondary user interface is presented and customized based on the activity tile selected and a user interaction with the mobile application. 

(Currently Amended) The device of claim 1, wherein the customized user interface layout includes two or more movable 

(Previously Presented) The device of claim 5, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of the one or more activity tiles is presented in a horizontal manner and accessible via a swipe gesture.

(Previously Presented) The device of claim 5, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of the one or more activity tiles is presented in a tiled vertical manner.

(Currently Amended) A method, comprising:
receiving, via a selection on a device, a request to interact with a mobile application by a user of the device;
determining, via a mobile orchestration layer, a collected API call for a plurality of API calls required to process the request in a single API call;
retrieving, from a configuration module, a customized user interface layout associated with the user of the device based on the collected API call, wherein retrieving the customized user interface layout comprises: 
determining a location of the device;
determining a plurality of user segments corresponding to the user of the device, wherein each user segment defines a persona shared by a certain type of users and is associated with an interaction, and wherein the user segments are determined based on at least the location of the device, a past behavior of the user monitored over a time period via the device, and a registration information of the user in the mobile application;
determining a priority level for each of the user segments from the plurality of user segments;
determining that a user segment has a highest priority of the user segments based on the priority level for each of the user segments of the plurality of user segments;
determining a rule associated with the interaction associated with the user segment having the highest priority[[and]], the rule based on at least an account associated with the user, wherein the account is utilized by the user through the customized user interface layout of the mobile application;

determining a presentation of the interaction for the account through the mobile application, wherein determining the presentation of the interaction includes determining that one or more movable modules should be displayed based on a frequency of use for each movable module of the one or more movable modules and the rule 

determining allowed functionalities and restricted 
determining a display size of each of the one or more activity tiles within the customized user interface layout based on past user interactions with each of the one or more activity tiles and an amount of the one or more activity tiles in each of the one or more movable modules
displaying the customized user interface layout comprising the one or more movable modules on a display of the device based on the presentation of the interaction, the display size of each of the one or more activity tiles, [[and]] the allowed functionalities within the one or more activity tiles, and the restricted functionalities within the one or more activity tiles; and
presenting, in response to a selection of an activity tile of the one or more activity tiles on the customized user interface layout, a secondary user interface.

(Previously Presented) The method of claim 8, wherein the configuration module comprises personalization data and ranking data and wherein the retrieving the customized user interface layout uses the personalization data and the ranking data.

(Canceled) 

(Previously Presented) The method of claim 8, wherein the secondary user interface is presented and customized based on the activity tile selected and a user interaction with the mobile application. 

(Previously Presented) The method of claim 8, wherein the customized user interface layout includes two or more movable modules which allow the customized user interface layout to display the one or more activity tiles.

(Previously Presented) The method of claim 12, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of the one or more activity tiles is presented in a horizontal manner and accessible via a swipe gesture.

(Previously Presented) The method of claim 12, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of the one or more activity tiles are presented in a tiled vertical manner. 

(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, via a selection on a device, a request to interact with a mobile application by a user of the device;
determining, via a mobile orchestration layer, a collected API call for a plurality of API calls required to process the request in a single API call;

determining a location of the device;
determining a plurality of user segments corresponding to the user of the device, wherein each user segment defines a persona shared by a certain type of users and is associated with an interaction, and wherein the user segments are determined based on at least the location of the device, a past behavior of the user monitored over a time period via the device, and a registration information of the user in the mobile application;
determining a priority level for each of the user segments from the plurality of user segments;
determining that a user segment has a highest priority of the user segments based on the priority level for each of the user segments of the plurality of user segments;
determining a rule associated with the interaction associated with the user segment having the highest priority[[and]], the rule based on at least an account associated with the user, wherein the account is utilized by the user through the customized user interface layout of the mobile application;

determining a presentation of the interaction for the account through the mobile application, wherein determining the presentation of the interaction includes determining that one or more movable modules should be displayed based on a frequency of use for each movable module of the one or more movable modules and the rule 

determining allowed functionalities and restricted 
determining a display size of each of the one or more activity tiles within the customized user interface layout based on past user interactions with each of the one or more activity tiles and an amount of the one or more activity tiles in each of the one or more movable modules
the presentation of the interaction, the display size of each of the one or more activity tiles, [[and]] the allowed functionalities within the one or more activity tiles, and the restricted functionalities within the one or more activity tiles; and
presenting, in response to a selection of an activity tile of the one or more activity tiles on the customized user interface layout via a gesture input, a secondary user interface.

(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the configuration module comprises personalization data and ranking data and wherein the retrieving the customized user interface layout uses the personalization data and the ranking data.

(Previously Presented) The non-transitory machine-readable medium of claim 15 wherein the gesture input on the display of the device includes a hand gesture.

(Canceled) 

(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the secondary user interface is presented and customized based on the activity tile selected and a user interaction with the mobile application. 

(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the customized user interface layout includes two or more movable 

(Previously Presented) The device of claim 5, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of activity tiles is accessible via at least one of a clicking motion, a facial movement, an eye motion, or a biometric.

(Previously Presented) The method of claim 12, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of activity tiles is accessible via at least one of a clicking motion, a facial movement, an eye motion, or a biometric.

(Previously Presented) The non-transitory machine-readable medium of claim 20, wherein, for each of the two or more movable modules, a subset of the one or more activity tiles is available, and wherein each subset of activity tiles is accessible via at least one of a clicking motion, a facial movement, an eye motion, or a biometric.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 12/29/2020, for at least independent claims 1, 8, and 15, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 15.

	The amended independent claims recite limitations performing operations that include determining a plurality of user segments, which define personas, corresponding to the user based on multiple factors including the location of the device, user past behavior on the device, and registration information of the user in the mobile application, subsequently determining which user segment from the plurality of user segments have highest priority, and then using the rule associated with the interaction associated with this user segment of highest priority to display a customized user .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171